Citation Nr: 0831487	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  02-13 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for multiple joint 
pains, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for muscle weakness, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for right arm and leg 
numbness, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to September 
1994, which included service in the Southwest Asia theater of 
operations from October 1990 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The veteran's claims were remanded by the Board in July 2007.  
In March 2008, the RO granted service connection for the 
veteran's bilateral ankle disability.  Accordingly, the 
veteran's claim for service connection for a bilateral ankle 
disability is no longer in appellate status before the Board.


FINDINGS OF FACT

1.  The veteran does not have a current skin disorder that is 
due to an undiagnosed illness, and he does not have a current 
chronic skin disorder that is related to service.

2.  The veteran does not have a memory loss disability.

3.  The veteran has a chronic headache disability of unknown 
origin.

4.  The veteran does has a multiple joint pain disability of 
unknown origin.

5.  The veteran does not have a muscle weakness disability.

6.  Right arm and leg numbness has been attributed to 
peripheral neuropathy, and this diagnosed illness is not 
related to the veteran's military service.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred or aggravated during 
service and is not due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2007).

2.  A memory loss disability was not incurred or aggravated 
during service and is not due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2007).

3.  A headache disability was incurred due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).

4.  A multiple joint pain disability was incurred due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

5.  A muscle weakness disability was not incurred or 
aggravated during service and is not due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).

6.  A right arm and leg numbness disability was not incurred 
or aggravated during service and is not due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, upon the receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).  Consistent with 38 U.S.C.A. § 5103(a), the 
veteran was provided VCAA notice in January 2002 prior to the 
initial adjudication of his skin disorder claim in April 
2002.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  With regard 
to the remainder of the veteran's claims, the veteran was not 
provided the required VCAA notice until August 2004.  While 
the August 2004 letter was issued subsequent to the rating 
decision on appeal, the veteran's claims were readjudicated 
by a July 2002 Statement of the Case and by December 2006 and 
March 2008 Supplemental Statements of the Case.  Therefore, 
despite any deficiency in the timing of the notice provided 
to the veteran, the Board finds no prejudice to the veteran 
in the processing of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  An additional notice letter was 
issued in August 2007.

The August 2007 letter provided the veteran notice of the 
type of evidence necessary to establish disability ratings 
and effective dates with respect to the veteran's claims.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As noted 
above, the veteran's claims were readjudicated in a March 
2008 Supplemental Statement of the Case.  See Mayfield and 
Pelegrini, both supra.  Therefore, despite any deficient 
notice provided to the veteran on these two elements, the 
Board finds no prejudice to the appellant in the processing 
of a final decision.  See Bernard, supra.  

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service treatment records, private 
medical records, and VA medical records.  The veteran has 
been provided VA medical examinations.  The RO contacted the 
Social Security Administration (SSA) and was informed that 
the SSA has no records regarding the veteran.  The record 
does not indicate that there are any additional outstanding 
pertinent records related to the veteran's claims. 

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than September 30, 
2011, and cannot be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In the 
case of claims based on undiagnosed illness under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317, unlike those for "direct 
service connection," there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Further, lay persons are competent to report objective signs 
of illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

If there is no proof of a present disability, there cannot be 
a valid service connection claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).


III.  Skin Disorder

The veteran asserts that he is entitled to service connection 
for a skin rash disorder.  He claims that he first developed 
a red rash while serving in Iraq.  The veteran stated that he 
has had the rashes on an intermittent basis ever since.  

The service treatment records do reveal that the veteran 
experienced skin problems during service.  However, none of 
these skin problems were noted to be chronic in nature.  The 
service treatment records show that the veteran was treated 
several times for contact dermatitis, described as rashes, 
due to exposure to poison ivy and poison oak.  In June 1992 
the veteran had a rash on his face due to folliculitis.  

On VA general medical examination in May 1997 the veteran was 
noted to have no skin pathology.

A July 1997 VA outpatient record indicates that the veteran 
had slight erythematous macular rash on each ankle.  A 
December 1997 VA outpatient record notes that the veteran had 
a rash that looked like an early tinea infection.  May 1998 
VA records note that the veteran had a red macular rash over 
the medial malleolus of the ankles.

In a November 1999 letter, the veteran's mom stated that she 
remembered that when the veteran came home from his first 
leave after the Gulf War she saw the back of his legs and 
they were thickly covered with a rash.

In a November 1999 letter, a coworker reported that she had 
known the veteran for about four years.  She stated that the 
veteran had had numerous bouts of rashes since she had known 
him.  A letter from another coworker of the veteran, dated in 
December 1999, notes that he had worked with the veteran for 
almost five years.  He stated that he had seen a rash on the 
veteran's arm and that he saw the rash move to other parts of 
the veteran's body.  

On VA examination in October 2006 the examiner stated that 
the veteran had no skin lesions on his body and stated that 
the veteran had no current skin disorder.

The veteran was again examined by VA in February 2008.  
Examination revealed no lesion on the veteran's scalp, face, 
neck, chest, back, groin, genitalia, or extremities.  The 
examiner noted that the veteran had keratosis polaris related 
to age and dry skin, which had not been present on previous 
examinations.  The veteran had red vertical striae over the 
lower abdomen and axilla that was of recent onset.  The 
examiner opined that the veteran had no skin condition that 
was due to an undiagnosed illness or that was etiologically 
related to service.

While the veteran was treated for folliculitis of the face on 
one occasion during service and while he was treated for 
contact dermatitis due to exposure to poison oak and ivy 
several times during service, the service medical records do 
not indicate that the veteran developed a chronic skin 
disorder during his military service.

While the veteran's mom stated that she saw the veteran with 
rashes soon after the veteran came back from service, and 
while the veteran's coworkers have stated that they have seen 
rashes on the veteran, these statements provide no 
information as to whether the veteran has a current chronic 
skin disorder that was caused by the veteran's military 
service or that is the result of an undiagnosed illness.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

VA medical records do indicate that the veteran had a skin 
rash in July 1997, December 1997 and May 1998.  However, it 
appears that such was attributed to tinea, a diagnosed 
illness.  There is also no indication that such was related 
to the veteran's military service.  Furthermore, the medical 
records have not shown the veteran to have had any 
recurrences of that rash since May 1998.  The veteran had no 
skin disorders when provided a VA dermatological examination 
by VA in October 2006.  The veteran was shown to have striae 
and keratosis polaris on VA examination in February 2008, but 
such conditions are diagnosed illnesses, and they were noted 
to be of recent origin and unrelated to service.  
Furthermore, the February 2008 VA examiner was of the opinion 
that the veteran did not have any chronic skin condition that 
was due to an undiagnosed illness or that was etiologically 
related to military service.  Accordingly, the preponderance 
of the evidence is against the veteran's claim and service 
connection for a skin disorder, to include as due to an 
undiagnosed illness, is denied.

IV.  Memory Loss, Headaches, Multiple Joint Pain, Muscle 
Weakness, Right Arm and Leg Numbness.

The veteran asserts that he is entitled to service connection 
for memory loss, headaches, multiple joint pain, muscle 
weakness, and right arm and leg numbness disabilities, to 
include as due to undiagnosed illness.  

The veteran's service medical records reveal no complaints of 
memory loss, headaches, multiple joint weakness, muscle 
weakness, or right arm and leg numbness.

A February 1997 VA outpatient record reveals that the veteran 
complained of intermittent paresthesias involving the upper 
and lower extremities.  Examination revealed normal strength 
throughout with normal muscle stretch reflexes throughout.  
Sensation appeared to be intact.  Nerve conduction studies of 
the right upper and lower extremities revealed no 
abnormalities of any clinical significance.  The examiner 
noted that EMG/NCS of the bilateral lower extremities and of 
the right upper extremity were essentially normal, without 
electrodiagnostic evidence for a peripheral polyneuropathy.

A February 1997 VA outpatient psychological record reveals 
that the veteran complained of headaches and impaired memory 
for the previous two to three years.  The diagnostic 
impressions included headache, joint pain, and right side 
numbness.

On VA spine examination in May 1997 the examiner noted that 
there was no evidence of muscle weakness, no evidence of 
neurological involvement, and no evidence of tenderness.

VA muscles examination report dated in May 1997 notes that 
the veteran complained of having muscle numbness of his right 
arm and right leg, associated with muscle weakness.  The 
veteran stated that he had those symptoms once or twice a 
month, lasting between two and twenty-four hours.  It was 
noted that neurological workup was negative.  The finding was 
non specific symptoms of right sided muscle numbness and the 
examiner stated that no diagnosis could be made.

VA examination in May 1997 reveals that the veteran  reported 
having headaches for the last two to three years.  The 
veteran stated that he had one episode per day that lasted 20 
minutes.  The examiner diagnosed recurrent headaches of 
unclear etiology.

VA joints examination in May 1997 noted that EMG of the right 
upper extremities had been normal in March 1997.  The 
examiner noted that the veteran had full range of motion of 
both wrists with no evidence of swelling, tenderness, or 
muscle weakness.  The veteran did state that he had 
occasional shooting pain of his left elbow radiating to the 
wrist.  Examination was unremarkable.

In July 1997 the veteran reported to a VA physician that he 
had diffuse pain, mainly in the wrists, ankles, and 
shoulders.  The examiner noted that a lot of the veteran's 
symptoms of chronic pain go along more with a chronic pain 
syndrome such as fibromyalgia.

When examined in October 1997, it was noted that the veteran 
had a number of severe tender points on musculoskeletal 
examination, but essentially had full range of motion of the 
joints.  The examiner stated that the veteran had chronic 
myalgias, but evaluation had failed to lead to a specific 
reason for the veteran's problems.

A December 1997 VA outpatient record notes that while the 
veteran complained of long-term memory loss, but he was not 
found to have any gross abnormalities.  The veteran reported 
that every day he had hand stiffness and that he required 
extensive stretching exercises to loosen up his wrists, 
elbows, knees, and ankles.

May 1998 VA records note that the veteran complained of 
remote memory difficulties and of paresthesia of his 
extremities.  Examination revealed plus two reflexes in the 
upper extremities and at the knees and ankles.

In the November 1999 coworker letter, the coworker stated 
that the veteran had complained of joint soreness as well as 
back and neck spasms and cramps.  The coworker that wrote the 
December 1999 letter stated that he had noticed that the 
veteran had memory loss.

In September 2002, the veteran reported muscle aches and 
tremors.  He stated that they occurred in the arms and hands 
and sometimes in the legs.  He stated that the tremors were 
sometimes followed by a shooting pain into the head.  
Examination revealed no sustained muscle spasm (myotonus).  
On extension of the hands there was a fine tremor.  The 
examiner stated that the etiology of the veteran's reported 
muscle tremors was unclear.  The examiner wondered if the 
described tremor could be essential (familial).

In March 2003 the veteran complained of chronic myalgias with 
spasm.  The assessment was possible fibromyalgia as well as 
myalgias and muscle spasms.

In July 2003, it was noted that the veteran's memory was 
normal.  The veteran complained of a long history of 
paresthesias, muscle cramps of unclear etiology.  Examination 
revealed mild evidence of peripheral neuropathy with brisk 
reflexes.

In November 2003 it was noted that the veteran had 
longstanding complaints of muscle stiffness and spasms, 
occasional paresthesias, with an essentially normal 
neurologic examination.  MRI scan of the brain was not 
exceptional for the veteran's age.  It was noted that there 
was no evidence of neurologic disease.

A.  Memory Loss

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for memory 
loss.  Not only were there no complaints of memory loss 
during service, but the greater weight of the evidence 
reveals that the veteran does not currently have a memory 
loss disability.  While the veteran and the December 1999 
statement of a coworker state that the veteran has a memory 
loss disability, as laypersons they are not qualified to 
furnish medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board finds 
that the statements of VA medical personnel that indicate 
that the veteran has normal memory function are more 
probative as to whether or not the veteran has an actual 
memory loss disability.  When the veteran complained of 
memory loss when examined by VA in December 1997, the 
examiner indicated that the veteran did not have a memory 
loss disability.  A July 2003 VA outpatient record also noted 
that the veteran's memory is normal.  The medical evidence 
indicates that the veteran currently does not have a memory 
loss disability.  Service connection may not be granted when 
there is no current disability.  See Brammer, supra.  
Accordingly, service connection for a memory loss disability, 
including as due to undiagnosed illness, is not warranted.

B.  Headaches

In this case the veteran was noted to have headaches in a 
February 1997 VA outpatient record.  In May 1997 a VA 
examiner diagnosed the veteran as having recurrent headaches 
of unknown etiology.  Since the veteran has been found to 
have a headache disability, since no examiner has attributed 
these headaches to any known etiology, and since a VA 
examiner has specifically stated that the headaches were not 
of an unknown etiology, the Board finds that this Persian 
Gulf War veteran has met the requirements for service 
connection for his headache disability as due to an 
undiagnosed illness.  38 C.F.R. § 3.317.  

C.  Multiple Joint Pains

The Board notes that a July 1997 VA examiner indicated the 
possibility that the veteran's complaints of joint pain were 
due to fibromyalgia.  In March 2003, a VA medical assessment 
included both myalgias and possible fibromyalgia.  The Board 
notes that 38 C.F.R. § 3.317 list fibromyalgia as an 
unexplained chronic multisymptom illness.  While the veteran 
was noted to have full range of motion of the joints in 
October 1997, it was noted that the veteran had chronic 
myalgia and that the evaluation had failed to lead to a 
specific reason for the veteran's problems.  Since the 
veteran's joint pains have been described as myalgia and 
fibromyalgia and have not been specifically attributed to a 
known diagnosis, the Board finds that the evidence of record 
is at least in equipoise.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, service connection for multiple 
joint pains due to undiagnosed illness is warranted.  
38 C.F.R. § 3.317.

D.  Muscle Weakness

The Board finds that the veteran has not met the criteria for 
service connection for muscle weakness, including as due to 
undiagnosed illness.  The medical evidence of record does not 
show that the veteran experienced a muscle weakness 
disability either during service or at any time after 
discharge from service.  The medical records show that since 
February 1997 the veteran has complained of multiple 
different muscle complaints.  However, none of the medical 
records indicate that the veteran experiences any muscle 
weakness.  Examination in February 1997 revealed the veteran 
to have normal muscle strength.  Two VA examinations in May 
1997 specifically stated that there was no evidence of muscle 
weakness.  The medical evidence subsequent to May 1997 
reveals no findings of any muscle weakness.  Since the 
medical evidence indicates that the veteran has normal muscle 
strength, and since there is no medical evidence to the 
contrary, the Board finds that the evidence indicates that 
the veteran does not have a muscle weakness disability.  As 
noted above, service connection may not be granted when there 
is no current disability.  See Brammer, supra.  Accordingly, 
service connection for a muscle weakness disability is not 
warranted.

E.  Right Arm and Leg Numbness

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for right 
arm and leg numbness as due to an undiagnosed illness.  The 
medical records dated prior to July 2003 failed to provide 
any confirmation that the veteran had a right arm and leg 
numbness disability.  In July 2003 it was first indicated 
that there was evidence that the veteran had peripheral 
neuropathy with brisk reflexes.  Since the veteran's 
complaints of right arm and leg numbness have been attributed 
to peripheral neuropathy, a diagnosed illness, the veteran is 
not entitled to service connection for his right arm and leg 
numbness due to an undiagnosed illness.  38 C.F.R. § 3.317.  
With regard to service connection for the veteran's right arm 
and leg numbness claim on a direct basis, the Board notes 
that peripheral neuropathy was not noted in service or for 
many years after discharge from service.  Furthermore, there 
is no medical evidence relating a current right arm and leg 
numbness disability to the veteran's military service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that service 
connection for a right arm and numbness disability, to 
include as due to an undiagnosed illness, is not warranted.
 

ORDER

Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for memory loss, to include 
as due to an undiagnosed illness, is denied.

Entitlement to service connection for a headaches disability 
due to an undiagnosed illness, is granted.

Entitlement to service connection for a multiple joint pains 
disability due to an undiagnosed illness, is granted.

Entitlement to service connection for muscle weakness, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for right arm and leg 
numbness, to include as due to an undiagnosed illness, is 
denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


